
	

115 S1974 IS: Tax Expenditures Accountability Act
U.S. Senate
2017-10-17
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		115th CONGRESS1st Session
		S. 1974
		IN THE SENATE OF THE UNITED STATES
		
			October 17, 2017
			Mr. Flake introduced the following bill; which was read twice and referred to the Committee on Finance
		
		A BILL
		To require transparency in the tax code by requiring federally funded tax credits to be disclosed
			 in the USASpending.gov website.
	
	
		1.Short title
 This Act may be cited as the Tax Expenditures Accountability Act.
		2.Disclosure of public companies receiving tax credits
 (a)In generalNotwithstanding section 6103 of the Internal Revenue Code of 1986 or any other provision of law, the Secretary of the Treasury, or the Secretary's delegate, shall provide to administrator of the website established under the Federal Funding Accountability and Transparency Act of 2006 (31 U.S.C. 6101 note), for purposes of inclusion on such website, the information described in subsection (b) with respect to any taxpayer (other than an individual) which is allowed a credit against taxes under the Internal Revenue Code of 1986 for any taxable year beginning after the date of the enactment of this Act.
 (b)Information includedThe information described in this subsection is— (1)the name of the taxpayer;
 (2)the type of the tax credit allowed; and (3)the amount of the credit.
				
